Morton, J.
As we construe the contract for the breach of which this action has been brought, it is an agreement on the part of the defendants to employ the plaintiff for ten years at a salary of $2,000 a year, on terms and conditions set out in the instrument, in the management and conduct of the business carried on by the defendants in the manufacture and sale of soda water fountains, with what is in effect a proviso, that, if *235the business should prove unsuccessful, the defendants may discontinue it at any time, paying the plaintiff thereafter $1,500 a year till the end of the ten years. The concluding provision we regard as in the nature of liquidated damages for the failure by the defendants to carry out their agreement.
It seems clear to us that what the plaintiff was employed to do was not to render general service but to take the management and conduct of the business carried on by the defendants in the manufacture and sale of soda water fountains. That was what he agreed “ to devote his entire time, labor, and ability ” to. It is in regard to the management and conduct of that business that he agrees that he “ will receive and obey all instructions given him from time to time by said Charles E. Hall and Company,” the defendants. It was on the net profits if any arising out of that business that the plaintiff was to have a percentage by way of additional compensation. And finally it is provided that if the business (i. e. the soda water fountain business) so managed and conducted by the defendants should not be successful, the defendants may discontinue it at any time. There is no provision as to the' further employment of the plaintiff after the discontinuance of that business, or as to the nature or duties of any such employment, as it would seem there naturally would have been if it was expected that he would continue in their employment at a reduced compensation. It is true that the contract begins with an agreement on the part of the defendants “ to employ the party of the second part (the plaintiff) for the term of ten years from the date hereof,” without saying at what he is to be employed. But this is qualified by the words which follow, “ upon the terms and conditions hereinafter expressed; ” and taking the contract as a whole, it is evident, we think, that what the plaintiff was employed to do and what he agreed to do was to manage and conduct that branch of the defendants’ business which related to the manufacture and sale of soda water fountains, and that the various stipulations contained in the contract are introduced with reference to that business and its continuance or discontinuance, and not with reference to any other business or employment.
It also seems to us that, taking into account the nature of the contract and the circumstances under which it was entered into, *236the reasonable construction of the provision in regard to the payment of $1,500 a year is, that it was intended by the parties as compensation to the plaintiff for what he would lose or might lose, in case the defendants discontinued the business before the end of ten years. The plaintiff was head buyer for Tufts and Company at the time when he entered into the contract, and had been for twelve years, at a salary of $2,000 per year. For aught that appears he would have continued in the same position, at the same salary. He did, in fact, go back to the employ of Tufts and Company at the same salary after the defendants had discontinued the soda water fountain business. He was upwards of forty years old. There was nothing to be gained by him in exchanging employers at the same salary. It is true that he was to have a percentage on the net profits, if any were made. But it is true, also that, it was understood that the business might be a failure, or be discontinued by the defendants. It would be difficult to estimate the damages to which the plaintiff would be entitled if the defendants should deem it best, as they might and did, to discontinue the business. And what more natural or reasonable, in view of the uncertainties attending the venture and the assured position and salary that the plaintiff was leaving, than that it should be agreed that, if the business should be discontinued, the defendants would pay the plaintiff a certain sum by way of indemnity, either in a lump or by the year ? See White v. Dingley, 4 Mass. 433; Pierce v. Fuller, 8 Mass. 223 ; Chase v. Allen, 13 Cray, 42; Lynde v. Thompson, 2 Allen, 456; Cushing v. Drew, 97 Mass. 445. It is possible that the plaintiff’s right to the $1,500 per annum might stand on the simple ground that the defendants agreed to pay it if they discontinued the business, without resorting to the idea of damage at all. See Smith v. Bergengren, 153 Mass. 236. The result would be the same. The defendants contend that the parties, by their acts and conduct and dealings, have construed the proviso in regard to the payment of the $1,500 to require the plaintiff to render services therefor, and under instructions from the court, which permitted them to pass on that question, the jury found that the parties, by their conduct and dealings, have construed that provision as requiring the plaintiff to render service in return for the $1,500 per *237annum. We think that this was error. Where the contract is clear, there is no necessity for resorting to the conduct and dealings of the parties for a construction. In such a case the contract speaks for itself. Moreover, there was evidence tending to show that when the defendants notified the plaintiff that they had sold out the soda water fountain business, he told them that he should waive none of his rights under the contract, and that he maintained that position. It does not follow, however, that the plaintiff is entitled to recover $1,500 a year from the time when his employment was ended by the sale of the business. If the arrangement made by the defendants for the return of the plaintiff to his old place at the old salary, with Tufts and Company, and his subsequent employment by them and by the defendants, were accepted by him as a performance by the defendants of the contract during those times, or were so understood and treated by the parties, the plaintiff would be entitled to recover only from the date when he finally ceased to work for the defendants. Whether they were so accepted by him, or were so understood and treated by the parties, or what was the understanding in reference to such employment, were questions for the jury upon all the evidence.
As the exceptions must be sustained on the ground indicated above, it is not necessary to consider other exceptions, which the plaintiff has not argued, though he has not waived them, and which relate mostly to questions of evidence and matters which may not, and probably will not, arise at another trial.

Exceptions sustained.